DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This Non-Final Office Action is being issued to address the claims received on 02/02/2021, in accordance with the interview summaries dated 02/05/2021 and 04/13/2021, and the Remarks filed on 02/02/2021. Previous Non-Final Office Action mailed on 01/12/2021 is hereby withdrawn in accordance with the Miscellaneous Communications mailed on 04/13/2021. The claims including the preliminary amendments received on 02/02/2021 are hereby entered, considered, and an action on the merits follows.

Drawings
The drawings are objected to because of the following informalities:
Figure 1 annotates reference character “16” twice. The leftmost reference character “16” should be deleted, as it does not point to the “at least one cone” of the “first sleeve 9” as described in page 5, last paragraph of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
The following claims are objected to because of the following informalities:
Claim 14, “…encloses the rotor with clearance” should read --…encloses the rotor with a clearance--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20
Claim 10 recites “A device… comprising: a rotationally-driven rotor that rotates in a tubular screw housing and supports a conveyor screw, the screw housing including a first filter that at least partially interacts with the conveyor screw, the first filter having radial passages…” The components “tubular screw housing” and “conveyor screw” are non-positively recited by being introduced in the functional recitation of the “rotor”. The claim later attempts to further define the “conveyor screw” by including a “first filter”, which makes it unclear if the non-positively recited components of “tubular screw housing” and “conveyor screw” are meant to be required components of the claimed device.
Claim 10 recites “a ring-shaped first sleeve associated with the rotor”, the metes and bounds of the phrase “associated with” are unclear, i.e. is the first sleeve part of the rotor, or is a separate component that engages with the rotor.
Claim 10 recites “a ring-shaped first sleeve… disposed downstream from the conveyor screw”, it is unclear if the direction “downstream” is meant to refer to, or further define the previously set forth “conveyance direction”, or it is meant to set forth a new direction.
Claim 10, “the region” of the conveyance channel lacks antecedent basis.
Claim 11 recites “the first sleeve is associated with at least one scraper”, the metes and bounds of the phrase “associated with” are unclear, which in turn makes it unclear if the “at least one scraper” is a required part of the claimed device, i.e. the first sleeve includes an at least one scraper, or engages an at least on scraper.
Claim 13 recites “an intake side”, it is unclear the intake side of what component said recitation is referring to, i.e. the first sleeve, the device, screw.
Claim 14 recites “a second sleeve disposed downstream
Claim 14, “the rotor axis” lacks antecedent basis.
Claim 15 recites “an intake side”, it is unclear the intake side of what component said recitation is referring to, i.e. the second sleeve, the device, screw.
Claim 16 recites “wherein the first sleeve and the second sleeve are displaceable parallel to an axis of rotation of the rotor suing a common drive.” It is unclear if the recitation “common drive” is meant to refer to, or further define the previously set forth “drive” of claim 14, or it is meant to set forth an additional drive.
Claim 17, “the rotor axis” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wertenbruch (US 1299524 A) in view of Voith (DE 202015009140 U1).
Regarding claim 10, Wertenbruch discloses a device (figure 1) for continuously pressing liquid out of a suspension (page 1, lines 12-16), comprising:
a rotationally-driven rotor (figure 1, element C) that rotates in a tubular screw housing (A) and supports a conveyor screw (E), the screw housing (A) including a first filter (B) that at least partially interacts with the conveyor screw (figure 1, i.e. the screw (E) interacts with the first filter (B) to extract liquid from the pulp), the first filter having passages for discharging filtered liquid (figure 1 and page 1, lines 60-63, i.e. the first filter (B) is a screen that allows for liquid to flow through from the compressed pulp by the action of the rotating conveyer screw (E)) and the first filter (B) supplying a filter cake including retained solids in a conveyance direction of the conveyor screw to a discharge (figure 1, i.e. the compressed pulp is a filter cake that is conveyed downwards as seen in figure 1, where the filter cake is discharged downwardly at the base of the rotor (C));
a ring-shaped first sleeve (I) associated with the rotor (figure 1, i.e. the first sleeve (I) interacts with the rotor (C)), coaxially enclosing the rotor (figure 1), disposed downstream from the conveyor screw (figure 1, i.e. the first sleeve is located below the conveyor screw (E), along the downward direction of the conveyance direction of the pulp), that peels off an outer filter cake layer from the filter cake (figure 1 and page 1 lines 91-93, i.e. the first sleeve is located between the rotor (C) and first filter (B), which allows the first sleeve (I) to peel an outer layer of the filter cake from an inner/lower layer; Examiner notes that the functional limitation of the 
a conveyance channel disposed between the first sleeve and the rotor for an inner filter cake layer that remains after the outer filter cake layer is peeled off (figure 1, i.e. the annular opening between the first sleeve (I) and the rotor (C) is the conveyance channel),
wherein the rotor (C) includes a second filter (D) for discharging the filtered liquid through the rotor in a region of the conveyance channel (figure 1, i.e. the rotor (C) contains a second filter (D) that discharged filtered liquid through opening (G), which is located around the conveyance channel).
Wertenbruch discloses that the first filter (D) is a screen having passages (page 1, line 62), but Wertenbruch is silent on the passages being the form of radial passages. However, in the same field of endeavor, Voith teaches a screw press (figure 1) comprising a screw housing (1) having a first filter (figure 4, element 6), the first filter having radial passages (figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the first filter screen of Wertenbruch to have radial passages as taught by Voith, because applying a known technique to a known device to yield predictable results involves routine skill in the art, namely changing filter opening design to adjust infiltration rate. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).


Regarding claim 12, Wertenbruch further discloses wherein the first sleeve is displaceable parallel to an axis of rotation of the rotor using a drive (figure 1, i.e. the first sleeve (I) is capable of being adjusted and displaced in a direction parallel to an axis of rotation of the rotor (C) by a screw (J) and nut (K), where the screw and nut are inherently adjusted using a wrench, which is a drive/driver).

Regarding claim 13, Wertenbruch further discloses wherein the first sleeve has at least one cone on an intake side (figure 1, i.e. the first sleeve (I) has a conical top tip, which is at an intake side of the first sleeve (I)).

Regarding claim 18, Wertenbruch further discloses wherein the second filter includes a fine screen (figure 1 and page 1, line 61, i.e. the second filter is a screen wall).

Regarding claim 20, Wertenbruch further discloses wherein the device comprises a screw press (figure 1 and page 1, line 9, i.e. “Pulp-Presses” having a conveyor screw (E)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wertenbruch in view of Voith, and Gilbert (FR 2815288 A1).
Regarding claim 11, the combination of Wertenbruch and Voith teaches the invention substantially as claimed, except for a scraper. However, in the same field of endeavor, Gilbert teaches a screw press (figure 3) comprising: a screw housing (2) having a filter (figure 2, i.e. a screen filter) and scrapers (figure 3 as annotated below, i.e. at least two scrapers); a sleeve (8); wherein the scrapers are associated with the sleeve (figure 3 as annotated below, i.e. the scrapers are located in a region of the discharge, which is restricted by the sleeve (8)).


    PNG
    media_image1.png
    429
    759
    media_image1.png
    Greyscale

Annotated Figure 3 of Gilbert

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wertenbruch in view of Voith, and Takao et al. (hereinafter Takao; US 20090050580 A1).
Regarding claim 17, the combination of Wertenbruch and Voith teaches the invention substantially as claimed, except for a washing lance arranged inside the rotor. However, in the same field of endeavor, Takao teaches a screw press (figures 5 and 21) comprising a rotor (1) having a filter (paragraph 0028, i.e. “a rotational cylindrical inner screen”), a conveyor screw (3), and a washing lance (8) having cleaning nozzles (8A) oriented towards the filter (figure 21), the washing lance (8) arranged inside the rotor (1) between the second filter and the rotor axis (figure 21).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wertenbruch in view of Voith, Ikeda et al. (hereinafter Ikeda; WO 2015064176 A1), and Li (CN 200973996 Y).
Regarding claim 19, Wertenbruch discloses the rotor (C) including a screen second filter (D), but Wertenbruch is silent on the internal structures of the rotor having a screen support. However, in the same field of endeavor, Ikeda teaches a screw press (figure 1) comprising a rotor (1) having a conveyor screw (11), the rotor (1) including a filter and filter support (figures 2 and 4, element 6; attached translation: lines 247-248).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the rotor of Wertenbruch to include an internal filter support as taught by Ikeda, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely an auger/rotor including internal supports to maintain auger/rotor shape and structural integrity throughout operation. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).in order to structurally maintain and support the rotor and second filter shape.
Wertenbruch also discloses the second filter (figure 1, element D) being a screen, but Wertenbruch does not disclose the second filter being made out of a plastic or ceramic porous filter material. However, in the same field of endeavor, Li teaches a screw press used for liquid separation from solids, the screw press comprising a filter element that is made out of molded 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention,  to modify the filter material of Wertenbruch to be made out of ceramic as taught by Li, in order to keep production costs low (paragraph 0010).

Allowable Subject Matter
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 14 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
a second sleeve disposed downstream from the first sleeve,
wherein the second sleeve: is displaceable using a drive in a direction of the rotor axis; has a smaller internal diameter than an internal diameter of the first sleeve; and encloses the rotor with clearance.
The following closest prior arts fall short for the following reasons.
Wertenbruch, Voith, Gilbert, Takao, Ikeda, and Li do not disclose a second sleeve.
Scheucher et al. (US 20060174781 A1) discloses a screw press comprising a first sleeve (figure 1, element 7) being actuated by a hydraulic drive (11), but does not disclose a second sleeve.
Omori et al. (JP 2002160092 A) discloses a screw press comprising a first sleeve (figure 1, element 2a) and a second sleeve (5b), but fails to disclose the first sleeve peeling an outer layer of filter cake. Similarly, Tamura et al. (JP 2003136291 A) discloses a screw press comprising a first sleeve (figure 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitations, and no motivation is found to modify the prior art to obtain the claimed inventions. To modify the prior art to obtain the claimed invention would require hindsight since no motivation is found to include a second sleeve for the aforementioned prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 9625289 A1, a screw press having a rotor with a second filter (figure 2, element 18)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725